Title: Notes of Cabinet Meeting on Indian Affairs, 10 December 1792
From: Jefferson, Thomas
To: 


1792. Dec. 10. Present A.H. Genl. Knox, E.R. and T.J. at the President’s. [It] was agreed to reject meeting the Indians at the proposed treaty, rather than admit a mediation by Gr. Br. but to admit the presence of Govr. Simcoe, not as a party, if that was insisted on, and that I should make a verbal communication to Mr. Hammond in substance as on the back hereof, which I previously read to the President.
